Citation Nr: 1611778	
Decision Date: 03/23/16    Archive Date: 03/29/16

DOCKET NO.  09-27 874A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for numbness and tingling of the right upper extremity.

2.  Entitlement to a rating in excess of 20 percent for numbness and tingling of the left upper extremity.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty from June 1988 to August 2008.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the VA RO.  In December 2014, the Board granted a 30 percent disability rating for the Veteran's numbness and tingling of the right upper extremity, and a 20 percent disability rating for numbness and tingling of the left upper extremity.  The Veteran timely appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2016, pursuant to a Joint Motion for Remand (Joint Motion), the Court vacated the Board's December 2014 opinion to the extent it denied entitlement to disability ratings greater than those listed above.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Court's February 2016 Joint Motion found that the Board's December 2014 decision erred by considering only Diagnostic Code 8515, applicable to paralysis of the median nerve, in its analysis of the Veteran's numbness and tingling of the bilateral upper extremities, suggesting that the Board's analysis should have additionally considered entitlement to ratings under Diagnostic Code 8516, applicable to paralysis of the ulnar nerve, and Diagnostic Code 8512, applicable to paralysis of the flexors of the wrist and fingers.

The Board also observes that the Veteran's representative, in February 2016, submitted a statement suggesting that the Veteran's symptomatology may have worsened since the time of his November 2009 VA examination.

Thus, the Board finds that an additional examination is warranted not only to determine the current severity of the Veteran's disability affecting the bilateral upper extremities, but also to clarify the distinct symptomatology that the Veteran experiences as the result of median nerve impairment, ulnar nerve impairment, and flexor impairment.  

Accordingly, the case is REMANDED for the following actions:

1.  Ensure that all pertinent medical records of which VA has notice have been associated with the Veteran's file.

2.  Then, provide the Veteran with a VA neurological examination to determine the severity his service connected neurologic disabilities of the bilateral upper extremities.  

The examiner should specifically identify each nerve that is involved in producing such numbness and tingling and discuss the severity of impairment of each of these nerves.  The examiner's discussion should specifically address whether, and to what degree, the Veteran's disability manifests in impairment of the median nerve, ulnar nerve, and flexors of the wrist and fingers.  

3.  Then, readjudicate the Veteran's claims.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




